Exhibit 10.30

January 30, 2007

Mr. Gary Chant

21271 Falls Ridge Way

Boca Raton, FL 33426

Dear Gary:

Sharper Image Corporation (the “Company”) is pleased to formally extend its
offer of employment to you. The terms of our offer to you with respect to your
employment are as follows:

 

  1. Date of Hire: We anticipate that you should be available to begin your
employment on or about February 12, 2007.

 

  2. Title: Senior Vice President, Human Resources, and Administration or as
revised to reflect changes in duty or level. You will report to the Chief
Executive Officer. This position is located in our headquarters in San
Francisco, California.

 

  3. Salary: You will be paid a salary at an annual rate of $260,000, less
applicable tax withholdings, payable in accordance with the Company’s normal
payroll practice.

 

  4. Bonus: You will be eligible to participate in the Company’s incentive bonus
plan, as from time to time in effect, or its successor plan(s) (the “Bonus
Plan”), with a 40% target bonus for achievement of performance objectives
determined in its sole discretion by the Board of Directors (or its committee)
and subject to the terms of the Bonus Plan. Any bonus payable for the Company’s
2007 fiscal year (i.e., the fiscal year ending in January 2008) under the terms
of the Bonus Plan will be pro-rated based on your actual start date with the
Company.

 

  5. Stock Options: The Company shall recommend that the Compensation Committee
of the Board of Directors of the Company award 25,000 stock options to you in
accordance with the terms of the Company’s stock option plan, as from time to
time in effect. The options will have a maximum term of 10 years (subject to
earlier termination if your employment terminates), vest 25% on each of the
first four anniversaries of the date of grant, and will have an exercise price
of the fair market value of the Company’s common stock (as defined in the
Company’s stock option plan) on the date of grant. As soon as reasonably
possible after the Compensation Committee approves your grant, you will be
notified in writing as to the actual exercise price, vesting schedule and other
information regarding your options.



--------------------------------------------------------------------------------

  6. Benefit Plans: On your date of hire, you will be eligible to participate in
various benefit plans and programs sponsored by the Company for its senior
officers in effect from time to time including medical benefits, other than the
Company’s profit sharing plan, in each case subject to the terms and conditions
of such plans. You will receive 4 weeks vacation per fiscal year which shall
accrue and carry over to subsequent fiscal years subject to the Company’s policy
in place from time to time.

 

  7. 401(k) Plan: You will be eligible to participate in the Company’s 401(k)
Plan as in effect from time to time after you complete the eligibility
requirements.

 

  8. Relocation: The Company will provide you a relocation package for the move
of your household goods to the San Francisco area substantially as set forth on
Schedule I. Nothing in the foregoing will require the Company to take any action
that would be a violation of applicable law, including but not limited to
Sarbanes Oxley. You agree, to the extent permitted by law, to repay any
relocation amounts paid by the Company in the event your employment is
terminated by the Company with cause (as defined in the Policy referenced below)
or you resign, in either case prior to the one-year anniversary of your move.
The relocation package will be available for a maximum of 18 months from your
start date.

 

  9. Executive Severance: In your employment is terminated by the Company, you
may be eligible to receive severance pay in accordance with the Company’s
Executive Severance Pay Policy (the “Policy”), as in effect from time to time,
provided that you satisfy the eligibility requirements set forth in the Policy,
including without limitation, execution of a separation agreement which includes
a release, restrictive covenants and confidentiality provisions satisfactory to
the Company, in its sole discretion.

 

  10. Standard Agreements: As a condition of your employment you will be
required to enter into the Company’s employment undertakings and comply with the
Company’s policies each as in effect from time to time. The Company will forward
to you its confidentiality and invention ownership agreement which must be
signed and returned to the Company prior to beginning employment with the
Company.

 

  11. Term: Notwithstanding the quotation of your salary above, your employment
will be at-will, terminable for any reason by either you or the Company, without
fixed term or notice.

 

  12. Performance Warranty: You represent that you are not a party to any
contract, agreement or understanding which prevents, prohibits or limits you in
any way from entering into and fully performing any duties and responsibilities
that may be assigned to you.

 

  13. Employment Authorization: The Company is required by law to obtain
documentation of employment authorization and identity within three (3) days of
your start date. As a condition of employment, you must complete the I-9 form
included in your new hire package and bring, within three (3) days of your start
date, the documentation of employment authorization and identity described on
the reverse side of the I-9 form.

 

2



--------------------------------------------------------------------------------

  14. Background Investigation: The Company will conduct background
investigations on all pre-employment/post-offer applicants. A copy of the
disclosure form is attached and the authorization form must be returned if you
accept our offer of employment so that we can promptly conduct the background
investigation.

 

  15. No Other Promises: You acknowledge that no other promises or
representations were made to you other than in this letter, and that no other
inducement caused you to sign this letter. This offer may not be amended, except
by an agreement in writing, signed by both parties.

This offer is also contingent upon satisfactory background investigation and
employment references. Please sign and return the enclosed copy of this letter
to me, signifying your acceptance of the terms and conditions of our offer to
you along with the other required forms identified in this letter, in the
postage paid envelope provided.

Please let me know if you have any questions.

Sincerely,

Jerry W. Levin

Chairman and Interim Chief Executive Officer

Enclosures

I understand and agree to the terms of the offer as outlined above by signing
this letter and returning it to Human Resources within seven (7) business days
of receipt.

 

 

Signature

  Date        

 

3



--------------------------------------------------------------------------------

Schedule I – Relocation Package

 

  1. Home Sale Assistance:

(a) Professional home marketing assistance plan

(b) Home sale closing costs

 

  2. Temporary Living Reimbursement for 18 months:

(a) Lodging/housing, Airfare, and Transportation

 

  3. New Location Home Purchase:

(a) Attorney’s fees

(b) Home inspection and appraisal

(c) Closing costs and settlement fees; including discount and lender fees,
recording fees, title search, and transfer taxes.

 

  4. Household Goods Movement:

(a) Packaging and interstate shipping

(b) Transportation of vehicles

(c) Temporary storage of household items

(d) Full replacement insurance

 

  5. Miscellaneous Expenses

(a) Final Trip Move

(b) House Hunting Trips (2 trips)

(c) Miscellaneous expense allowance

 

  6. Home Sale Loss Reimbursement

(a) To a maximum of $30K of the original purchase price

 

  7. Tax Assistance

(a) Tax gross-up for all taxable expenses

 

4